Citation Nr: 9910799	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Cheyenne Regional Office (RO) rating decisions denying 
service connection for PTSD.  In November 1995, the case was 
remanded to the RO for additional development of the 
evidence.  Subsequently, the veteran relocated to Florida and 
his claims folder was transferred to the St. Petersburg RO, 
which has retained jurisdiction over the case.


FINDINGS OF FACT

1.  The veteran served in a field artillery battery which is 
shown to have participated in direct combat support in 
Vietnam.

2.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his current PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran's claim of 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a).  VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  In this regard, the Board notes that all 
available pertinent records have been obtained and associated 
with his claims folder.  On review of such material, the 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding records which the RO has not obtained or 
attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  In the case of a combat veteran, 
satisfactory lay or other evidence of service incurrence of 
injury, if consistent with the circumstances, conditions, or 
hardships of such service shall be accepted as sufficient 
proof of service connection notwithstanding that there is no 
official record of such incurrence in service.  38 U.S.C.A. 
§ 1154(b).  In the case of PTSD, clear medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link between 
current symptomatology and the in-service stressor, is 
required.  38 C.F.R. § 3.304(f) (1998).

The veteran's service records reveal that he served as a 
cannoneer in a field artillery battery in Vietnam from August 
1970 to July 1971.  An August 1996 report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group) reveals that his unit engaged in direct combat 
support with the enemy, but the extent of his individual 
combat participation is unclear.  His service medical records 
do not reveal any reports or findings indicative of the 
presence of PTSD symptomatology or other 
neuropsychiatric/psychological impairments or disabilities.

On VA neuropsychiatric examination in July 1986, the veteran 
indicated that he participated in combat during his 11 months 
of service in Vietnam, but he denied receiving any combat-
related wounds or injuries.  At the time of the examination, 
he reportedly felt detached, preferred to be alone, and 
limited to the minimum his associated with other people.  He 
indicated that he had an increased startle response, 
experienced hyperalertness, disturbed sleep, had a survivor's 
guilt, and had problems with memory and ability to 
concentrate.  The examiner indicated that the veteran claimed 
service-connected PTSD which was chronic, active, and mild.  

An April 1991 letter from the veteran's sister indicates that 
he did not experience or exhibit any behavioral problems in 
childhood, that he had many friends, participated in social 
and sports activities, and was an overall well-adjusted 
person.  After his separation from service, he reportedly was 
a changed person and did a lot of "crazy" things such 
picking fights with people who tried to help him and walked 
around at night talking to himself.

An April 1991 letter from a 15-year friend of the veteran 
indicates that they met shortly after his return from 
Vietnam.  Over the years, the friend has observed him exhibit 
radical changes in behavior; at times he could be withdrawn 
and at other times violent.  She suggested that he had an 
increased startle response, poor anger control, experienced 
hallucinations, had nightmares and flashbacks from Vietnam, 
and was obsessed about weapons.  

In April 1991, photocopies of several photographs were 
submitted to the RO, purportedly depicting the veteran during 
service in the field in Vietnam.

On VA psychiatric examination in July 1991, the veteran 
indicated that he was "jumpy about loud noises" and did not 
like being around people, but he was unable to specifically 
describe any stressful events from Vietnam.  He indicated 
that he had difficulty sleeping and had insomnia, was 
extremely irritable, moody, socially withdrawn, and had 
suicidal and homicidal ideations.  On examination, recurrent 
major depressive disorder, continuous alcohol abuse, and 
intermittent explosive disorder were diagnosed.

An August 1991 Social Security Administration (SSA) 
disability determination transmittal sheet reveals that the 
veteran was found disabled for SSA purposes, effective from 
December 1989, with a primary diagnosis of PTSD; secondary 
diagnosis was personality disorder and alcohol dependence.

At a February 1992 RO hearing, the veteran testified that he 
participated in combat during service in a field artillery 
battery for 7 to 8 weeks in support of the 173rd Airborne 
Brigade while in Vietnam where he found himself in life-
threatening situations such as being under sniper fire; on 
one occasion, he was in fear for his life when a rocket 
exploded in his vicinity.  His pertinent symptomatology 
reportedly included avoidance of people and crowds, poor 
anger control, propensity to violence, inability to hold 
steady employment, difficulty sleeping, and apprehension of 
bright lights and loud noises.  He testified that he did not 
receive ongoing psychiatric treatment, but was diagnosed with 
PTSD in the past. 

A February 1993 letter from the veteran's roommate of 7 years 
and former employer indicates that he was socially withdrawn, 
very moody, aggressive, short-tempered, violent, restless, 
always seemed "on the edge," had a short attention span, 
and was unable to deal with stressful situations.  

Post-service VA and private medical records, psychological 
examinations and testing, and evaluation reports prepared in 
conjunction with the veteran's June 1991 application for SSA 
disability benefits (utilized by the SSA at the time of the 
above-identified August 1991 disability determination), dated 
from September 1987 to September 1995, reveal intermittent 
treatment associated with numerous symptoms and disabilities.  
Pertinent symptomatology indicated during treatment consisted 
of difficulty controlling anger and short temper, anxiety, 
social withdrawal, increased startle response, difficulty 
dealing with people, and outbursts of violence (the evidence 
also indicates a history of various legal problems relating 
to his poor anger control and outbursts of violence).  
History of PTSD was indicated as early as during treatment of 
unrelated illnesses in July 1987.  On psychological 
evaluation in September 1990 (performed in conjunction with 
the veteran's participation in a vocational rehabilitation 
program), PTSD, substance abuse, and antisocial personality 
disorder were diagnosed.  On psychological evaluation in July 
1991 (performed in conjunction with his application for SSA 
disability benefits), PTSD, continuous alcohol dependence, 
and personality disorder were diagnosed.  

On VA psychiatric examination in November 1997, including a 
review of the claims folder, the veteran indicated that he 
had frequent nightmares, flashbacks, and intrusive thought 
about Vietnam (describing for the examiner several stressful 
and life-threatening situations to which he was exposed in 
Vietnam).  At the time of the examination, he was reportedly 
unemployed but indicated that he would like to work if he 
could be left alone.  He indicated that he slept about 3 
hours a night (noting that this was enough for him), was 
awakened easily and, if waken up, he was unable to return to 
sleep.  He indicated that he had an increased startle 
response, was hypervigilant, did not like to interact with 
people and preferred to be alone, and had a short temper.  
The examiner indicated that the veteran had symptoms 
consistent with PTSD but also had a significant problem with 
substance abuse and character pathology (contributing to his 
history of violence and temper problems).  On examination, 
PTSD, substance abuse, and personality disorder were 
diagnosed.

On psychological evaluation performed in conjunction with VA 
psychiatric examinations in November 1997, it was indicated 
that the clinical test results were not valid as of the 
veteran's excessive endorsement of psychopathology, but the 
results did indicate that he was quite distrustful of others, 
had a great deal of anger, and showed marked dissatisfaction 
with all aspects of his life.  It was indicated that such 
symptoms were consistent with both PTSD and a personality 
disorder.

On VA psychiatric re-examination in November 1997, again 
including a review of the claims folder, the veteran 
indicated that he had an exaggerated startle response, had 
difficulty sleeping and experienced flashbacks from Vietnam, 
avoided crowds and enclosed places, that he moved frequently, 
and that he lived in the woods.  On examination, severe PTSD 
was diagnosed.  The examiner indicated that although the 
veteran was unable to provide a detailed description of his 
combat-related stressors, a review of the record indicated 
that his unit did in fact participate in combat with the 
enemy and was frequently on the move.  This type of exposure 
to extreme threats was likely to have brought about his 
current pattern of consistently moving and being unable to be 
around loud noises (without feeling that he was again in 
combat situations).  The examiner indicated that the 
veteran's history of personality development prior to age 18 
did not indicate that he had a conduct disorder (he did not 
then have legal problems, denied any physical altercations in 
school, and denied having set fires or abusing animals), and 
a diagnosis of antisocial personality disorder must include a 
diagnosis of a conduct disorder prior to age 15 (which was 
not warranted in this case).  It was therefore believed that 
the majority of his symptoms were likely the result of PTSD; 
the examiner found it likely that prior diagnoses of 
antisocial personality disorder were a reflection of the 
veteran's legal problems after age 18 (as described by him 
during the course of the examination); for reasons indicated 
above, such problems after age 18 were felt not to be 
consistent with a diagnosis of antisocial personality 
disorder.

Based on the foregoing, the Board finds that the evidence 
supports service connection for PTSD.  Although the veteran's 
service records do not show that he was awarded any combat-
related military decorations or clearly show that he 
sustained any combat-related wounds or injuries during his 
Vietnam service, the records does indicate that his unit 
participated in combat activity in Vietnam; absent clear 
evidence to the contrary, the Board finds this evidence 
sufficient to show combat exposure, making 38 U.S.C.A. 
§ 1154(b) applicable to his claim.  

The entirety of the evidence of record, including both lay 
and medical evidence, indicates that the veteran did not have 
any psychological, psychiatric, or behavioral problems or 
disabilities prior to active service, that he has experienced 
significant difficulties since separation from the service 
(as described by relatives, friends, VA and private medical 
examiners, and through his own admissions), and that PTSD was 
clearly and unambiguously diagnosed on VA psychiatric 
examinations in November 1997.  Although other co-existing 
disabilities and impairments have been shown during his post-
service treatment, including substance abuse and personality 
disorders (with symptoms and manifestations apparently 
overlapping with at least some PTSD symptoms), a VA examiner 
opined in November 1997 that a diagnosis of a personality 
disorder was unwarranted in this case (because of the 
veteran's pertinent pre-service and post-service history), 
indicating that the majority of his pertinent symptoms were 
likely the result of PTSD; the examiner opined that current 
diagnosis of PTSD was sufficiently supported by the veteran's 
service records showing that his unit did have combat 
exposure.  The Board stresses that although the record does 
not unambiguously show that he personally participated in 
combat in Vietnam, in a service connection claim, the veteran 
prevails if the evidence is in relative equipoise.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Accordingly, with resolution of all benefit of the doubt in 
the veteran's favor, the Board finds that the evidence of 
record supports service connection for PTSD.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56; a clear diagnosis 
of PTSD has been made, combat-related stressors are likely to 
have occurred, and a link between PTSD and active service has 
been shown by competent (clinical) evidence.  38 C.F.R. 
§ 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

